Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 20, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
There is substantial evidence in the record to support the Board’s conclusion that claimant was discharged for miscon*816duct because she failed to report to work as scheduled after a disability leave and did not initially contact the employer to explain the absence. Her contention that she had already been discharged by that time merely raised an issue of credibility for the Board to resolve.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.